Per Curiam:

The question in this case is that of the construction of § 302 (c) of the Revenue Act of 1924, c. 234, 43 Stat. 253, 304, a provision similar to that of § 402 (c) of the Revenue Act of 1918, c. 18, 40 Stat. 1057, 1097, which has already been construed by this Court, and, in this view, there being no question of the constitutional authority of the Congress to impose prospectively a tax with *784respect to transfers or trusts of the sort here involved, the judgment, of the Circuit Court of Appeals for the Eighth Circuit is reversed upon the authority of May v. Heiner, 281 U. S. 238.
Mr. Edward H. Blanc, with whom Messrs. Edgar M. Morsman, Jr., and Russell L. Bradford were on the brief, for petitioner.
Solicitor General Thacker, and Messrs. Walter E. Hope, Assistant Secretary of the: Treasury, Claude R. Branch, and Clarence M. Charest, General Counsel, William T. Sabine, Jr., and Prew Savoy, Special Attorneys, Bureau of Internal Revenue, submitted for respondent.